Citation Nr: 0124642	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  99-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a right 
thumb injury.  

2.  Entitlement to service connection for an ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.  

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
denied service connection for dislocation of the right thumb 
and for an ulcer.  

The veteran failed to reproted for a scheduled travel board 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board), thereby constituting a withdrawal 
of the request for such a hearing.


FINDINGS OF FACT

1.  A dislocated right thumb was reported in active service.  

2.  A resultant right thumb disability is not shown by the 
medical evidence of record.  

3.  The probative, competent medical evidence of record does 
not show that the veteran currently has an ulcer.  


CONCLUSIONS OF LAW

1.  Residuals of a right thumb injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  An ulcer was not incurred in or aggravated by active 
service; nor may service connection be presumed for peptic 
ulcer disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.307 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses the 
veteran reported in July 1997 that she had dislocated her 
thumb while "in the desert for 5 months."  Residuals of 
this injury were not indicated in these treatment documents.  
While the SMRs reflect that the veteran was seen on many 
occasions for abdominal and pelvic complaints, no ulcer was 
ever reported.  An ovarian cyst was found, and service 
connection is in effect for that disability.  

Postservice records include VA general medical and 
gynecological examination reports from May 2000.  The veteran 
reported that while on the flight line in 1997, her right 
thumb was slammed in a door.  She was told that it was 
dislocated, and she recalled that it was placed in a splint 
for a month.  She currently had constant stiffness and dull 
pain in her right thumb.  Writing aggravated her thumb pain.  
She also reported that the medication she took for menstrual 
cramps during service resulted in indigestion within three 
months after discharge.  She also reported a burning 
sensation in the abdominal area, and that she had been told 
that she had peptic ulcer disease.  She took an over-the-
counter medication for her symptoms.  Examination of the 
abdomen was essentially negative.  A barium swallow showed 
that she had esophageal reflux disease.  No ulcer was 
reported.  Additional diagnoses included that there was no 
abnormality of the right thumb found.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2000)..



The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

If not shown during service, service connection may be 
granted for peptic ulcer disease, if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000 (VCAA), Pub. L. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded..  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate this 
claim.  The RO, through its issuance of its rating decision 
and statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate her claim.  That is, she was 
provided with notice of the regulations pertaining to service 
connection for the disabilities at issue , a rationale of the 
denial, and she was notified of her appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs and postservice VA treatment 
records, as well as multiple VA examination reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions, and that a remand for 
adjudication by the RO of her claim under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

The Board has reviewed all the evidence of record and 
concludes that the preponderance of the evidence is against 
the claims for service connection.  Of the conditions 
currently on appeal, neither is currently shown to exist upon 
the most recent VA examination.  No abnormality of the right 
thumb was seen, and no ulcer was diagnosed.  Consideration of 
the disabilities at issue involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens, v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d. 1447, 1481 (Fed. Cir. 1999(and 
cases stated therein).  

The evidence of record shows that while it was reported in 
July 1997 that the veteran had dislocated her right thumb, no 
residuals of this injury were noted at that time, or upon 
postservice examination in May 2000.  Additionally, while the 
veteran reports that she has been told that she has peptic 
ulcer disease, no ulcer was indicated during military service 
or at the time of the recent exam.  

While the Board is sympathetic to the beliefs of the veteran, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328, 
1331 (Fed. Cir. 1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also Gilpen v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  


The Board has considered the veteran's assertions that she 
experiences residuals of the inservice right thumb injury and 
an ulcer of service origin; however, the Court has held that 
while a lay person is competent to testify as to facts within 
his/her own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has either of the claimed conditions 
related to her service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disabilities and her period of active 
service.  Accordingly, the Board finds that the claims for 
service connection for residuals of a right thumb injury and 
for an ulcer must be denied.  Simply put, the veteran is not 
shown, by competent medical authority, to have either of the 
claimed conditions linked to her service on any basis.  See 
Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for residuals of a right 
thumb injury is denied.  

Entitlement to service connection for an ulcer is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

